ean? Dire
Se ete

   

ceil Uni,

"Bini ye

.

, Oat
. x
Distia %

United States District Court
For the Eastern District of Virginia
E-Noticing Registration Request for Pro Se Litigants

Case Number: fe [%CV- #26
Name: Enon Oywoe
Address: (025 (snnedtiont Aver NW
Her?
Nat~dfun Oc 2° 3¢
|

Telephone Number: Jo gle 6coy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.

Email Address: justicelr) G5 @ A mar l-com

The undersigned:

> Consents to receiving notice of filings pursuant to Fed. R. Civ. P.
5(b) via the Court’s electronic filing system.

> Waives service and notice by first class mail of all electronically filed
documents to include orders and judgments.

> Is responsible for immediately notifying the court in writing of any
change of email address.

> Must be registered, with PACER (www.pacer.g0v).

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature: Date: Aspe 0 } 20 9
Court Use Only:
The request is GRANTED or DENIED

ee

ee
(Judge’s Signature) (Date)
